Citation Nr: 0401313	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection with the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for the cause of the 
veteran's death was denied previous occasions.  Service 
connection for the cause of the veteran's death was 
originally denied in a March 1986 rating decision that was 
upheld by the Board in May 1987.  Entitlement to service 
connection for the cause of the veteran's death was denied 
again by the RO in August 1989, and the appellant, the 
veteran's widow, was notified of that denial in 
correspondence dated later the next month.  

In December 1990 the appellant asked the Board to reconsider 
its decision of May 1987, and in April 1991, her motion for 
reconsideration was denied.  She appealed the May 1987 Board 
decision to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  In September 1993 the Court 
determined that it had no jurisdiction over the claim.  

In a May 1994 decision, the RO denied entitlement to service 
connection for the cause of the veteran's death, finding that 
a condition due to Agent Orange exposure was not shown to 
have contributed to the veteran's death.  In June 1997 the RO 
determined that no new and material evidence had been 
received to reopen the claim for service connection for the 
cause of the veteran's death.  The Board upheld this decision 
in July 1998.  The appellant filed her request to reopen the 
claim for service connection for the cause of the veteran's 
death in August 2000.   

The appellant requested a video conference hearing before the 
Board in September 2002.  However, in January 2003, she 
indicated that she no longer wanted a Board hearing.  The 
Board hearing request was therefore presumed to have been 
withdrawn.  

The appellant, in correspondence received in September 2002, 
raised an additional claim of entitlement to compensation 
benefits for the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  This matter is referred to the RO for 
appropriate development and adjudication; the matter is not 
ripe for appellate consideration at this time.  

An August 2000 decision of the Committee on Waivers and 
Compromises determined that an overpayment was assessed 
against the appellant following the discovery of unreported 
income from the Office of Personnel, and denied the 
appellant's request for a waiver.  The appellant appealed 
that determination in November 2000 and was issued a 
statement of the case June 2001.  She did not perfect a 
timely appeal with respect to this issue, and as a 
consequence, the Board construes the issue on appeal as 
limited to that set forth on the title page of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for the cause of the 
veteran's death was denied previously in rating decisions 
dated in March 1986, August 1989, May 1994, and June 1997; 
the denial status of the veteran's claim was also upheld in 
Board decisions dated in May 1987 and July 1998.  

3.  The appellant attempted to reopen her claim in a August 
2000. 

4.  The evidence received into the record since the July 1998 
Board decision consists of an August 2000 private medical 
statement indicating no possible nexus between the veteran's 
Agent Orange exposure inservice and the development of 
gastrointestinal cancers; this evidence is not so significant 
that it must be viewed in the context of all of the evidence 
in order to fairly decide the case.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision that denied entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The appellant was notified of these 
changes in an October 2002 letter from the RO.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
information was provided to the appellant by the RO in its 
letter of October 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  A deferred rating decision dated in April 
2002 shows that the RO attempted to clarify evidence from Dr. 
Raju.  The appellant was asked to submit additional 
information or let the RO know that there was no additional 
information to submit from Dr. Raju.  This request stemmed 
from the appellant's reference to a report from Dr. Raju 
dated in 2001.  The appellant did not respond to this 
request.  The Board is not aware of the existence of 
additional relevant evidence in connection with the issue 
addressed in this decision.  Accordingly, the Board may 
proceed with its appellate review without prejudice to the 
claimant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
requirements of the VCAA have been met by the RO to the 
extent possible.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  As noted above, the RO has complied with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the claimant and her representative were 
advised by the RO of the information required to substantiate 
her claim, and thus, the Board may proceed with its appellate 
review.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The evidence available at the time of the prior denials is as 
follows.  The veteran died of in March 1986 of hepatic 
encephalopathy due to or as a consequence of liver metastasis 
due to or as a consequence of colon adenocarcinoma.  No 
autopsy was preformed.  

Prior to the veteran's death, in a September 1976 rating 
decision, service connection was established for second 
degree burn scars, evaluated as 20 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and tinea 
pedis, high frequency hearing loss, and chronic tonsillitis, 
each evaluated as noncompensably disabling.  

The veteran's service medical records do not show any 
evidence of hepatic encephalopathy, carcinoma or other 
condition of the liver or colon.  No nexus opinion had been 
obtained prior to the July 1997 Board decision that 
associates the causes of the veteran's death with injury, 
disease or event, including Agent Orange exposure, noted 
during his military service.  The veteran was not shown to 
have developed a condition proximately due to or the result 
of service-connected disability, and there was no indication 
that service-connected disability contributed substantially 
or materially to the conditions causing death.  Moreover, the 
provisions of 38 C.F.R. § 3.309, reflecting diseases 
associated with Agent Orange exposure, includes diabetes 
mellitus, but do not include hepatic encephalopathy, liver 
metastasis or colon adenocarcinoma.  

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death in August 
2000.  She contends that the veteran served from June 1964 to 
March 1976, that he had several medical conditions including 
diabetes and hypertension.  She argues that Agent Orange 
legislation should be considered as well in resolving her 
claim favorably.  In particular, she indicated that the 
veteran developed soft tissue sarcoma, non-Hodgkin's 
lymphoma, multiple myeloma and diabetes secondary to Agent 
Orange exposure, and that those conditions contributed to the 
veteran's death.  In addition, she argues that independent 
medical expert might need to be consulted in order to resolve 
the issue of whether VA treatment resulted in the conditions 
resulting in death.  With respect to the latter allegation, 
the appellant is advised that the matter of entitlement under 
the provisions of 38 U.S.C.A. § 1151 which has been referred 
to the RO for development and adjudication in the 
INTRODUCTION above.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Carcinoma is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  

The "Veterans Education and Benefits Expansion Act of 
2001", Pub. L. No. 107-103, 115 Stat. 976 (2001) afforded 
the presumption of exposure to herbicides to all veterans who 
served in Vietnam during the Vietnam Era.  See 38 U.S.C. 
§ 1116(f), as revised.  Moreover, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Thus, even if the evidence does not establish that the 
veteran developed the claimed condition to a degree of 10 
percent during the requisite period after the presumed 
exposure, the evidence may establish service connection with 
proof of actual direct causation.  

Evidence Received Since July 1997

The appellant submitted an August 2000 statement from W. S. 
Raju, MD.  This statement is to the effect that the 
circumstances surrounding the veteran's death and the 
illnesses for which he suffered while he was alive were 
reviewed.  It was known that the veteran suffered from 
cardiac failure secondary to metastatic adenocarcinoma of the 
cecum.  He also suffered from Type II diabetes mellitus that 
was insulin-dependent.  As reported, diabetes was diagnosed 
six years after the patient entered the military and he was 
maintained inservice for approximately 14 years thereafter.  
The examiner stated that after reviewing the conditions that 
have potential link to Agent Orange, it appeared that 
diabetes was determined to be related to Agent Orange 
exposure.  It was observed that there had been no evidence of 
a relationship between Agent Orange exposure and 
gastrointestinal cancers; however, the examiner did state, 
that it is possible that the veteran's diabetic condition 
could be related to pesticide (sic) exposure.  

This statement is new inasmuch as it was not previously of 
record.  As to its materiality, the Board acknowledges the 
appellant's contentions concerning the role that Agent Orange 
exposure played in the veteran's development of diabetes.  
Direct service connection for diabetes was established 
immediately after the veteran's separation from service.  It 
is significant that diabetes is not shown by death 
certificate, clinical record or medical statement to have 
played any role, directly, indirectly in the events causing 
the veteran's death.  The evidence received into the record 
since the July 1998 Board decision does not suggest a nexus 
between the causes of the veteran's death, and any injury, 
disease or event, including Agent Orange exposure, noted 
during the veteran's military service.  It does not suggest 
that the veteran's service-connected disabilities either 
caused or worsened the conditions causing death; finally, it 
does not support a finding that the veteran's service-
connected disabilities contributed substantially or material 
to the events resulting in the veteran's death.  

The appellant has attempted to link the veteran's diabetes to 
his death as well as arguing that her husband was a heavy 
cigarette smoker and alcoholic in service and after, and 
attributes these conditions to the cause of his death.  She 
has submitted no evidence to substantiate her assertions.  
While her observations are probative to the extent that lay 
people can discuss personal experiences, generally, lay 
testimony cannot provide medical evidence because laypersons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Consequently, the Board finds that the additional evidence, 
received since the July 1998 Board decision is not so 
significant that it should be viewed in the context of all of 
the record in order to fairly decide the veterans claim.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



